See last page.


 JAMES E. JOHNSON                             THE CITY OF NEW YORK                                     MARTIN BOWE
 Corporation Counsel                                                                                       Senior Counsel
                                             LAW DEPARTMENT                                          Cell: (646) 498-7178
                                                 100 CHURCH STREET
                                                 NEW YORK, NY 10007




                                                                      May 11, 2021

         VIA ECF
         Hon. Edgardo Ramos
         Thurgood Marshall
         United States Courthouse
         40 Foley Square
         New York, NY 10007

                        Re:    Littman Krooks, et al. v. N.Y.C. Dept. of Educ., 21-cv-2947(ER)(OTW)

         Dear Judge Ramos:

                I am Senior Counsel in the office of Corporation Counsel James E. Johnson, attorney for
         Defendant in the above-referenced action wherein Plaintiff seeks solely attorneys’ fees, costs and
         expenses for legal work representing 28 parent/s at administrative hearings under the Individuals
         with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this action.

                I write, with Plaintiffs’ consent, to respectfully request a six-month stay of this action,
         including Defendant’s time to respond to the complaint. This is the first request for an extension.
         Defendant’s response is currently due May 11, 2021. The requested extension would provide
         Defendant with sufficient time to obtain updated billing records, review those records together
         with the administrative records below, and attempt to resolve all 28 claims for fees presented
         here.

                 As Your Honor is aware, a federal action seeking solely fees and costs under the IDEA
         typically takes between 60 and 90 days to fully resolve. This action contains 28 such claims.
         Defendant submits that work by counsel for Defendant is better spent on efforts to globally
         resolve the 28 fees claims presented rather than responding to the factually dense 363-paragraph
         complaint. We are hopeful that the parties will fully resolve this matter without the need to
         further burden the Court.

                 Accordingly, Defendant respectfully requests that this action including Defendant’s time
         to respond to the complaint be stayed until October 11, 2021.
       Thank you for considering this request.
                                                            Respectfully submitted,
                                                             /s/
                                                            Martin Bowe
                                                            Senior Counsel
cc: Arshi Pal, Esq. (via ECF)



                                        Defendant's deadline to answer or otherwise
                                        respond to the complaint is extended to October 11,
                                        2021. The Clerk of Court is respectfully directed to
                                        terminate the motion. Doc. 6.

                                        So ordered.




                                                      5/10/2021




                                                 2
